

EXCLUSIVE LICENSE AGREEMENT


THIS LICENSE AGREEMENT is made and entered into as of this ___ day of June, 2007
(“Effective Date”), by and between Peter Sveshnikov, a citizen of the Russian
Federation residing at Sympheropolsky Blvd 37/14, apartment 28, 117452 Moscow,
Russia, who currently works at the Research Center of Molecular Diagnostics and
Therapy in Moscow (Russia) (“Sveshnikov”), and Vsevolod I. Kiselev, a citizen of
the Russian Federation residing at Bolshaya Cheremushkinskaya street 25/1,
apartment 16,.117218 Moscow, Russia, who currently works at the Center for
Molecular Diagnostics and Therapy in Moscow (“Kiselev” and collectively with
Sveshnikov, "Licensor") and GRANT LIFE SCIENCES, INC., a Nevada corporation with
its principal place of business at 3550 Wilshire Boulevard, 17th Floor, Los
Angeles, California 90010 USA (hereinafter referred to as "Licensee").


WHEREAS, Licensor owns certain rights, title, and interest in and to the
Licensed Technology (as defined herein), and
 
WHEREAS, Licensee desires to obtain a license from Licensor to develop,
manufacture, distribute and sell products based on the Licensed Technology and
Licensor desires to grant such license, on the terms and subject to the
conditions contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
hereto agree as follows:
 
ARTICLE 1. DEFINITIONS


The following terms as used herein shall have the following meaning:


1.1 “Affiliate” shall mean any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person. For purposes of a corporation, company, partnership, or other
legal entity, “control” means ownership either directly or indirectly of at
least fifty percent (51%) of the outstanding voting equity of such entity and
for purposes of individuals, Affiliates would include an individual’s spouse and
minor children.


1.2 "Agreement" or "License Agreement" shall mean this Agreement.
 
1.3 “Authorized Uses” shall mean the use of the Licensed Technology to develop,
manufacture, market, distribute and sell the Licensed Products in accordance
with this Agreement.



 
1.4
“Licensed Products” shall mean products or services, the development,
manufacture, use or sale of which would require the use of Licensed Technology.




 
1.5
“Licensed Technology” shall mean the following:




 
(a)
Proteins (monoclonal antibodies, recombinant proteins) for detection of certain
human papillomaviruses, specifically HPV16 and HPV18;

 

 
(b)
Hybridoma cell lines to produce the monoclonal antibodies against HPV E7&
antigen for diagnostic purposes;

 


--------------------------------------------------------------------------------





 

 
(c)
E.coli strains and plasmids to produce the HPV E7 antigen for diagnostic
purposes;

 

 
(d)
The intellectual property summarized in the Patent Cooperation Treaty
Application, PCT/RU2004/000373, limited to the applications of the diagnostic
methods, kits and compositions of monoclonal antibodies related to detecting
human papillomavirus infection and/or cancerous and precancerous and
precancerous conditions caused by the human papillomavirus; and

 

 
(e)
all trade secrets and know-how with respect to the foregoing.

 

1.6
"Licensed Territory" shall mean worldwide, except Russia and the independent
states that have formerly been part of the Union of Soviet Socialist Republics.




1.7
“Net Sales” means the amounts invoiced by Licensee and its Affiliates for the
sale of Licensed Products to customers and distributors, less qualifying costs
directly attributable to such sale and actually identified on the invoice. Such
qualifying costs shall be limited to the following:




 
(a)
Customary trade, quantity, cash and prompt payment discounts to wholesalers and
distributors;




 
(b)
Credits or refunds, not exceeding the original invoice amount, for claims,
rejections and returns made by customers or distributors;




 
(c)
Actual outbound transportation costs and transportation insurance premiums;




 
(d)
Any taxes or other governmental charges levied on the production, sale,
transportation, delivery, or use of any Licensed Material or Licensed Products,
paid by or on behalf of Licensee, any Affiliate of Licensee, or a Sublicensee;




 
(e)
Bad debts and any cost of collection; and




 
(f)
Costs incurred by Licensee for providing samples of Licensed Products to
customers in reasonable and customary amounts.



In any transfers of Licensed Products between Licensee and its Affiliate, Net
Sales shall be calculated based on the final sale of the Licensed Products to an
unrelated third party. In the event that Licensee or an Affiliate of the
Licensee receives non-cash consideration for any Licensed Products, Net Sales
shall be calculated based on the fair market value of such consideration, as
reasonably determined by the Licensee.



 
1.8
"Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




 
1.9
“Sublicensee” means and Person granted a license by Licensee for Authorized Uses
of the Licensed Technology.


2

--------------------------------------------------------------------------------





ARTICLE 2. GRANT OF LICENSE


2.1 Exclusive License. Subject to the terms hereof, Licensor hereby grants to
Licensee an exclusive license to the Licensed Technology, within the Licensed
Territory, including the right to grant sublicenses thereto, for Authorized
Uses. In order to ensure that Licensee can use the license for the Authorized
Uses, Licensor shall supply the Licensee with know-how, standard operating
procedures, any and all constructs, any and all clones, any and all recombinant
proteins, any and all antibodies, any and all equipment, reagents and other such
materials as required to utilize the Licensed Technology for the Authorized
Uses. Licensor retains all rights to all intellectual property (including
PCT/RU2004/000373) outside the field of Licensed Technology.


2.2 Exclusivity.


(a) Except as otherwise provided in this Article 2, during the term hereof,
Licensor shall not, directly or indirectly, (i) sell or distribute any Licensed
Products in the Licensed Territory other than to or through Licensee, or (ii)
use or grant any other license for the use of the Licensed Technology in the
Licensed Territory in connection with any Authorized Uses; provided, however,
that nothing contained herein shall prevent Licensor or its Affiliates or any of
their other distributors or licensees from (A) manufacturing, selling or
distributing in the Licensed Territory goods of all types and descriptions other
than Licensed Products or (B) manufacturing, selling or distributing Licensed
Products outside of the Licensed Territory.


(b) All products, other than Licensed Products, manufactured and/or sold by
Licensee shall be distinguished from Licensed Products, and Licensee shall avoid
confusing similarity between such other products and Licensed Products. In
furtherance of the foregoing, Licensee shall not manufacture and/or sell any
products (other than Licensed Products) that are equivalent or higher quality
than Licensed Products or are otherwise directly competitive in the marketplace
with Licensed Products.  


2.3 Sublicensing. Licensee will have the exclusive right to grant sublicenses of
the Licensed Technology with respect to the Authorized Uses, consistent with the
terms and conditions of this Agreement provided that as between Licensor and
Licensee, Licensee will be responsible for the enforcement of such terms and
conditions. Except as Licensor may in its discretion otherwise agree in writing,
any sublicense granted by Licensee under this Agreement will provide for
termination upon termination of this Agreement. Licensee will provide to
Licensor notice of all intended sublicense agreements and provide copies of all
such sublicense agreements at least ten (10) days in advance of final signature,
for consent of Licensor, such consent not to be unreasonably withheld and to be
acted on in an expeditious manner.


ARTICLE 3. OPERATIONS UNDER THE LICENSE
 
3.1 Licensee shall use its commercially reasonable best efforts throughout the
term of this Agreement to promote the sale, marketing and distribution of the
Licensed Products, and to manufacture, supply, and market the Licensed Products
in the Licensed Territory. Except as expressly set forth in this Agreement,
Licensee will be solely responsible for the manufacturing, selling, marketing
and distribution of the Licensed Products..
 
3.2 Licensee shall have the right, at its own expense, to apply for additional
patents relating to the Licensed Technology, which shall be owned by Licensor,
but included within the grant of the license for Authorized Uses hereunder.
Licensor shall use its best efforts to cooperate with Licensee in obtaining any
such patent.

3

--------------------------------------------------------------------------------



 




ARTICLE 4. CONSIDERATION FOR LICENSE


4.1 Initial License Fee. Upon execution hereof, Licensee shall pay Licensor a
one-time license fee in the amount of: (i) six thousand dollars ($6,000) in
cash, and (ii) six thousand dollars worth of [TBD total number] shares of common
stock of the Licensee, for each test. Said license fee shall not be credited
toward any other fee obligation of Licensee under this Agreement.


4.3 Royalty On Net Sales. As further consideration for the grant of rights
hereunder, Licensee will pay Licensor a royalty fee equal to three percent (3%)
of Net Sales of Licensed Products in accordance with Article 5. Licensee will
pay a minimum net royalty of $10,000.00 per annum during the first three years
following product launch.
 
ARTICLE 5. REPORTS AND PAYMENTS


5.1 Written Reports. Licensee shall provide Licensor with written reports and
payments of all royalties earned by Licensor in accordance with Section 4.3,
within thirty (30) days of the end of each calendar quarter for the term of this
Agreement. The report being provided shall set forth:



 
(a)
for each Licensed Product, the Net Sales during the period covered by such
report; and

 

 
(b)
calculations supporting the payments due to Licensor.

 
Concurrent with the issuance of each report, Licensee shall pay Licensor the
amounts due for the quarter covered by such report. The delivery of the reports
to the Licensor shall be required even if no royalties were earned or due.


5.2 Payments. All monies to be paid by Licensee hereunder shall be paid in U.S.
Dollars, by wire transfer of immediately available funds. To the extent that Net
Sales received by Licensee in any calendar quarter are received in currencies
other than U.S. Dollars, for purposes of calculating the royalties due
hereunder, such Net Sales shall be converted to U.S. Dollars at the exchange
rate existing between the U.S. Dollar and the relevant currency on the last day
of such calendar quarter, as such rate is determined by the Chase Manhattan Bank
of New York. Payments required under this Agreement shall, if overdue, bear
interest until payment at a per annum rate two percent (2%) above the prime rate
in effect as published in the Wall Street Journal on the due date. The payment
of such interest shall not foreclose Licensor from exercising any other rights
it may have because any payment is late.


ARTICLE 6. CONFIDENTIALITY


6.1 Licensee Obligations. Licensee shall keep the Licensed Technology
confidential, except to the extent information needs to be disclosed for the
Authorized Uses.


6.2 Licensor Obligations. Licensor shall not without the express written consent
of Licensee, for any reason or at any time either during or subsequent to the
term of this Agreement, disclose to third parties other than to their financial
and legal advisors information about the sales, profits and business affairs of
Licensee they receive access to in connection with this Agreement.

4

--------------------------------------------------------------------------------





ARTICLE 7. LIMITED WARRANTY, MERCHANTABILITY AND EXCLUSION OF WARRANTIES


Licensor makes no representation whatsoever with regard to the scope or
commercial potential or profitability or income of or from the Licensed
Technology or that such Licensed Technology may be exploited by Licensee or its
Affiliates without infringing any rights of any other party. Licensor makes no
covenant to defend any infringement charge by a third party of Licensed
Technology. Licensor does not warrant that the Licensed Technology will meet
Licensee’s or any of Licensee’s customer’s specific requirements. Licensee
warrants that it possesses the necessary expertise and skill to make, and has
made, its own evaluation of the capabilities, safety, utility, and commercial
application of the Licensed Technology.
 
ARTICLE 8. INDEMNIFICATION


8.1 Licensee’s Identification. Licensee agrees to indemnify and hold harmless
Licensor and their Affiliates from and against any claims by a third Person
arising out of or relating to any misrepresentation, breach of warranty or
non-fulfillment of any agreement on the part of Licensee under the terms of this
Agreement and from any claims by a third Person relating to the Licensed
Products; provided, however that Licensee shall not be required to indemnify
Licensor where damages are solely caused by the fault of the Licensed Technology
or the fault or negligence of the Licensor.


8.2 Licensor’s Identification. Licensor agrees to indemnify and hold harmless
Licensee and its Affiliates and their officers, directors, agents, employees or
consultants, from and against any claims by a third Person arising out of or
relating to any misrepresentation, breach of warranty or non-fulfillment of any
agreement on the part of Licensee under the terms of this Agreement and from any
claims by a third Person relating to the Licensed Technology; provided, however
that Licensor shall not be required to indemnify Licensee where damages are
solely caused by the fault of the Licensed Products or the fault or negligence
of the Licensee.


8.3 Indemnification Procedures. The following provisions shall apply to any
Person seeking indemnification pursuant to this Article 9 (an "Indemnified
Party") from or against the assertion of any claim referred to in Section 9 (a
"Covered Claim").



 
(a)
The Indemnified Party shall give prompt notice of the Covered Claim to Cantor
(the Indemnifying Party); provided, however, that failure to give prompt notice
will not relieve the Indemnifying Party of any liability hereunder (except to
the extent the Indemnifying Party has suffered actual material prejudice by such
failure).




 
(b)
Within 10 Business Days of receipt of notice from the Indemnified Party pursuant
to this Section 9.3, the Indemnifying Party will have the right, exercisable by
written notice to the Indemnified Party, to assume the defense of a Covered
Claim. If the Indemnifying Party assumes such defense, the Indemnifying Party
may select counsel, which counsel will be reasonably acceptable to the
Indemnified Party.




 
(c)
If the Indemnifying Party:



(i) does not assume the defense of any Covered Claim in accordance with this
Section 9.3; or
(ii) having so assumed such defense, unreasonably fails to defend against such
Covered Claim;

5

--------------------------------------------------------------------------------







then, upon fifteen Business Days written notice to the Indemnifying Party, the
Indemnified Party may assume the defense of such Covered Claim with counsel
chosen by the Indemnifying Party and reasonably satisfactory to the Indemnified
Party, and the cost of such defense (including such counsel's reasonable fees
and expenses) shall be paid by the Indemnifying Party.



 
(d)
The party controlling the defense of a Covered Claim will have the right to
consent to the entry of judgment with respect to, or otherwise settle, such
Covered Claim with the prior written consent of the other party, which consent
will not be unreasonably withheld or delayed; provided, however, that such other
party may withhold its consent if any such judgment or settlement imposes a
monetary or continuing non-monetary obligation on the Indemnified Party, or does
not include an unconditional release of the Indemnified Party and its affiliates
from all elements of the Covered Claim.




 
(e)
The Indemnifying Party and the Indemnified Party will cooperate, and cause their
respective affiliates to cooperate, in the defense or prosecution of any Covered
Claim. The Indemnifying Party or the Indemnified Party, as the case may be, will
have the right to participate, at its own expense, in the defense or settlement
of any Covered Claim.



 
8.4 Insurance. Licensee agrees to maintain such product liability and other
insurance as is customary in its industry.
 


ARTICLE 9. REPRESENTATIONS AND WARRANTIES


9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that it has the full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder, this Agreement has
been duly executed and delivered by such party and constitutes a valid and
binding obligation of such party in accordance with its terms, and the execution
by such party of this Agreement and the performance of its obligations hereunder
will not violate or result in a breach of or default under any contract,
agreement, instrument, judgment, decree, order, ruling or statute or regulation
to which such party is presently a party or by which it or its properties may be
is subject.


9.2 Licensor Rights. Licensor represents and warrants to Licensee that (i)
Licensor owns all right, title and interest in and to the Licensed Technology,
free and clear of all liens, claims and encumbrances, (ii) Licensor has full
legal right, power and authority to execute and deliver this Agreement, and
perform all of the transactions contemplated hereby, without conflict with, or
infringement on, the rights of any third party, and (iii) there are no actions
pending or, to the best of its knowledge, threatened with respect to the use of
the Licensed Technology in the manner contemplated hereunder.

6

--------------------------------------------------------------------------------







ARTICLE 10. TERM AND TERMINATION
 
10.1 Term. Unless otherwise extended in writing by mutual agreement of Licensor
and Licensee, this Agreement will remain valid and in force for a term of twenty
(20) years from the date hereof.
 
 
10.2 Voluntary Termination by Licensee. Licensee shall have the right to
terminate this Agreement at any time, upon ninety (90) days prior written
notice, without cause and for any reason. If Licensee terminates this Agreement
under this provision, Licensor will not be under any obligation to return any
portion of the consideration paid by Licensee to Licensor.
 
 
10.3 Voluntary Termination by Licensor. If Licensee should at any time default
or commit any breach of any covenant or any obligation of this Agreement which
could have a material adverse effect, and should fail to remedy any default or
breach within ninety (90) days of Licensee’s receipt of written notice, Licensor
may, at its sole option, terminate this Agreement by notice in writing to the
Licensee. Upon termination, Licensee shall remain responsible for all
obligations contained in this Agreement, including without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred by Licensor as a result of Licensee’s breach and/or default.
 
 
10.4 Termination in Event of Insolvency. If Licensee: (a) liquidates and ceases
to carry on its business, (b) becomes “insolvent” (as such term is defined in
the United States Bankruptcy Code, as amended from time to time), or (c)
voluntarily seeks, consents to or acquiesces in the benefits of any bankruptcy
or similar debtor-relief laws, then Licensor may terminate this Agreement
without prejudice to any other remedy to which Licensor may be entitled at law
or in equity or elsewhere under this Agreement, by giving written notice of
termination to Licensee.
 
10.5 Effect of Termination.
 
(a) Upon termination of the Agreement Licensee shall cease all uses of the
Licensed Technology. If this Agreement is terminated for any reason whatsoever,
Licensee shall return, or at Licensor 's direction destroy, all plans, drawings,
papers, notes, writings and other documents, samples, organisms, biological
materials and models pertaining to the Licensed Technology, retaining no copies,
and shall refrain from using or publishing any portion thereof. Upon termination
of this Agreement, Licensee shall cease manufacturing, processing, producing,
using, or selling Licensed Products; provided, however, that Licensee may
continue to sell in the ordinary course of business for a period of six (6)
months reasonable quantities of Licensed Products that are fully manufactured
and in Licensee 's normal inventory at the date of termination if (a) all
monetary obligations of Licensee to Licensor have been satisfied, and (b)
royalties on such sales are paid to Licensor pursuant to Article 4 herein.
However, nothing herein shall be construed to release either party of any
obligation that matured prior to the effective date of such termination.
 
(b) Upon such termination or expiration the parties hereto shall jointly
immediately cause physical inventories to be taken of (a) Licensed Products of
Licensee on hand (including Licensed Products in the process of manufacture on
hand and for which orders have been placed that cannot be canceled without
penalty. Such inventories shall be reduced to writing and copies thereof shall
be delivered to and signed by each party.
 
10.6 Survival. The provisions of Articles 6, 7 and 8 of this Agreement shall
remain in full force and effect notwithstanding the termination of this
Agreement.
 

7

--------------------------------------------------------------------------------





ARTICLE 11. ADDITIONAL PATENTS


At Licensee’s expense, Licensee shall have the right to apply for additional
patents with the cooperation of the Licensor. Such patents shall be owned by the
Licensor; provided that Licensor licenses them to Licensee in accordance with
the terms hereof.


ARTICLE 12. ASSIGNMENT


This Agreement shall be binding upon and shall inure to the benefit of the legal
representatives and assigns of Licensor and Licensee, provided, however, that
any assignment of this Agreement by Licensee to a third party (other than in
connection with the transfer of the entire business of Licensee) may be made
only upon prior written consent of Licensor, which consent may not be
unreasonably withheld by Licensor.
 
ARTICLE 13. MISCELLANEOUS


13.1 Legal Compliance. Licensee shall comply with all laws and regulations
relating to its manufacture, processing, producing, use, selling, or
distributing of Licensed Products. Licensee shall not take any action that would
cause Licensor or Licensee to violate any laws and regulations.


13.2 Independent Contractor. The relationship between Licensee and Licensor
shall be that of an independent contractor only. Neither Party shall be the
agent of the other Party nor shall have authority to act for or on behalf of the
other in any matter. Persons retained by a Party as employees or agents shall
not by reason thereof be deemed to be employees or agents of the other Party.


123.3 Use of Names. The Parties and their Affiliates shall obtain the prior
written approval of the other Parties (and their Affiliates, as applicable)
prior to making use of their names for any commercial purpose, except as
required by law. As an exception to the foregoing, both Licensee and Licensor
shall have the right to publicize the existence of this Agreement; however,
neither Licensee nor Licensor shall disclose the terms and conditions of this
Agreement without the other party's consent, except as set forth in Article 6 or
as required by law.


13.4 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of Utah.


13.5 Governing Law; Venue. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of Utah and the
United States of America. Any dispute between Licensor and Licensee shall be
determined solely and exclusively by a court of competent jurisdiction in the
State of Utah. The prevailing party in any litigated dispute shall be entitled
to reimbursement of its attorney’s fees and costs.


13.6 Entire Agreement. This Agreement constitutes the entire agreement between
Licensor and Licensee with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.


13.7 Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any provision or portion of any provision of this Agreement not essential to the
commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision that will implement the
commercial purpose of the illegal, invalid or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or unenforceable and cannot be replaced by a
valid provision that will implement the commercial purpose of this Agreement,
this Agreement and the rights granted herein shall terminate.

8

--------------------------------------------------------------------------------





 
13.8 Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party affected, including, but not limited to, acts of God, strikes or other
work stoppages; civil disturbances, fires, floods, explosions, riots, war,
rebellion, sabotage, acts of governmental authority or failure of governmental
authority to issue licenses or approvals that may be required.



9

--------------------------------------------------------------------------------







ARTICLE 14. NOTICES


All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:


If to Licensee:
Hun Chi Lin
Chief Executive Officer
Grant Life Sciences, Inc.
3550 Wilshire Boulevard
17th Floor
Los Angeles, CA 90010 
With a copy to:
Gregory Sichenzia, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21st Floor
New York, NY 10018 



If to Licensor:
__________________________________

__________________________________
__________________________________
__________________________________
__________________________________





 
Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.




[REMAINDER OF PAGE INTENTIONALLY OMITTED]
 
 
10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
signed by their duly authorized representatives, under seal, as of the day and
year indicated above.





 
LICENSOR:
             
/s/ Peter Sveshnikov
 
Peter Sveshnikov
                   
/s/ Vsevolod I. Kiselev
 
Vsevolod I. Kiselev
       
LICENSEE:
       
Grant Life Sciences, Inc.
             
By:
  /s/ Hun-Chi Lin
 
 
Name: Hun-Chi Lin
   
Title: President






 